SEYFARTH SHAW LLP                                    SEYFARTH SHAW LLP
Selyn Hong (SBN 303398)                              Christopher J. Truxler (SBN 282354)
shong@seyfarth.com                                   ctruxler@seyfarth.com
560 Mission Street, 31st Floor                       400 Capitol Mall, Suite 2350
San Francisco, California 94105                      Sacramento, California 95814-4428
Telephone:    (415) 397-2823                         Telephone:     (916) 448-0159
Facsimile:    (415) 397-8549                         Facsimile:     (916) 558-4839

SEYFARTH SHAW LLP
Pamela Q. Devata (admitted pro hac vice)
pdevata@seyfarth. corn
John W. Drury (pro hac vice forthcoming)
jdrury@seyfarth.com
233 South Wacker Drive, Suite 8000
Chicago, Illinois 60606-6448
Telephone:     (312) 460-5000
Facsimile:     (312) 460-7000

Attorneys for Defendants
CONFI-CHEK, INC. d/b/a PEOPLEFINDERS and d/b/a
ADVANCED BACKGROUND CHECKS, and
ENFORMION, INC.




                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA



DAVID GARZA, NASER ALZER, KIMBERLY              Case No. 2:18-cv-01968-KJM-EFB
KENNEDY, AMANDEEP SINGH, SAMAH
HAIDER, on behalf of themselves and of others   DEFENDANTS CONFI-CHEK, INC.'S
similarly situated,                             AND ENFORMION, INC.'S ANSWER
                                                AND AFFIRMATIVE AND ADDITIONAL
                 Plaintiffs,                    DEFENSES TO PLAINTIFFS' AMENDED
                                                CLASS ACTION COMPLAINT
       v.

CONFI-CHEK, INC., a holding company for
PEOPLEFINDERS.COM, ENFORMION, INC.,
and ADVANCED BACKGROUND CHECKS,

                 Defendants.




       Defendants, CONFI-CHEK, INC. d/b/a PEOPLEFINDERS and d/b/a ADVANCED

BACKGROUND CHECKS, and ENFORMION, INC. (incorrectly identified in the Amended Complaint



            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFT
as "Confi-Chek, Inc., a holding company for PeopleFinders.com, Enformion, Inc., and Advanced

Background Checks") (collectively, "Defendants"), by and through their attorneys, Seyfarth Shaw LLP,

hereby submit their Answer and Affirmative and Additional Defenses to Plaintiffs' Amended Class

Action Complaint and state as follows:

COMPLAINT ¶1:

       Plaintiffs David Garza, Naser Alzer, Kimberly Kennedy, Amandeep Singh, and Samah

Haider (hereinafter "Plaintiffs"), individually and on behalf of others similarly situated, brings this class

action lawsuit against Confi-Chek, Inc. and its subsidiaries Peoplefinders.com, Enformion, Inc.,

PublicRecordsNOW.com, and Advanced Background Checks (collectively, all of these entities will

be referred to as the "Defendants").

ANSWER:

       Defendants deny that Peoplefinders.com, Enformion, Inc., PublicRecordsNOW.com, or

Advanced Background Checks are "subsidiaries" of Confi-Check, Inc. In further response, Defendants

state that Confi-Chek, Inc. does business as "PeopleFinders" and "Advanced Background Checks."

Enformion, Inc. is a separate and distinct legal entity from Confi-Chek, Inc. Confi-Chek, Inc. has no

corporate affiliation with PublicRecordsNOW.com, which is not a named defendant in the Amended

Complaint. Defendants admit that Plaintiffs purport to bring this matter as a class action. Defendants

deny all remaining allegations in Paragraph 1 of the Amended Complaint, and specifically deny that

they violated any law, and deny that class treatment is appropriate in this action.

                                I.      PRELIMINARY STATEMENT
COMPLAINT ¶2:

       Plaintiffs David Garza, Naser Alzer, Kimberly Kennedy, Amandeep Singh, and Samah Haider,

on behalf of themselves and all others similarly situated, complain of Defendants Confi-Chek, Inc., the

parent or holding company, and its following subsidiaries: Peoplefinders.com, Enformium [sic], Inc.,

and Advanced Background Checks, Inc.




                                                    2
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2           Defendants deny that Peoplefinders.com, Enformion, Inc., or Advanced Background Checks are

 3   "subsidiaries" of Confi-Check, Inc. In further response, Defendants state that Confi-Check, Inc. does

 4   business as "PeopleFinders" and "Advanced Background Checks." Enformion, Inc. is a separate and

 5   distinct legal entity from Confi-Chek, Inc. Defendants admit that Plaintiffs purport to bring this matter

 6   against the identified entities. Defendants deny all remaining allegations in Paragraph 2 of the Amended

 7   Complaint, and specifically deny that they violated any law, and deny that class treatment is appropriate

 8   in this action.

 9   COMPLAINT ¶3:

10           This is a consumer class action that arises from the Defendants' willful publication and/or sale of

11   consumers' expunged, expuncted and/or sealed criminal records in violation of the Fair Credit Reporting

12   Act, 15 U.S.C. §§ 1681 et seq. (the "FCRA") and Texas Business and Commerce Code §§ 109.001-.007.

13   Plaintiffs bring this action on behalf of consumers throughout the country who have been the subject of

14   prejudicial, misleading and inaccurate background reports published and/or sold by the Defendants and

15   anticipate adding other relevant state-law causes of action, similar to the Texas statute cited, as

16   appropriate. The Defendants adopted and maintained a policy and practice of failing or refusing to

17   timely update such consumers' criminal record histories to eliminate expunged, expuncted, or sealed

18   cases, thus not accurately reflecting the final disposition.

19   ANSWER:

20           Defendants admit that Plaintiffs purport to bring this action as a nationwide class action under

21   the FCRA and Texas Business and Commerce Code. Defendants are without knowledge or information

22   sufficient to form a belief as to what additional claims Plaintiffs may assert. Defendants deny all

23   remaining allegations in Paragraph 3 of the Amended Complaint, and specifically deny that they

24   violated the FCRA, the Texas Business and Commerce Code, or any other law, and deny that class

25   treatment is appropriate in this action.

26

27

28
                                                          3
                  DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                     CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT ¶4:

 2          Despite Defendants' sale of comprehensive background reports of the type that fall squarely

 3   within the purview of the FCRA, and despite aggressively marketing themselves - especially through

 4   Defendant Enformion, Inc. - to each and every category of consumer that concerns the FCRA (i.e.,

 5   insurance companies, collection agencies, real estate companies, and corporate human resource

 6   departments, just to name a few), Defendants unilaterally declare on their websites that the FCRA does

 7   not govern them as a matter of law. As a result, Defendants seek to wrongfully deprive American

 8   consumers of the many rights afforded to them by the FCRA, including the right to obtain free copies of

 9   reports that Defendants sell about a consumer, the right to dispute inaccurate information, and the right

10   to require that the Defendants only report information that adheres to the standard of maximum possible

11   accuracy. Additionally, Defendants' conduct negatively impacts commerce by improperly gaining a

12   competitive edge over companies who go to the time an expense of complying with the law.

13   ANSWER:

14          Defendants admit that they are not consumer reporting agencies, admit that they do not prepare

15   or sell consumer reports, and admit that they advise on their websites that they are not consumer

16   reporting agencies under the FCRA. Defendants deny all remaining allegations in Paragraph 4 of the

17   Amended Complaint.

18                                   II.     JURISDICTION AND VENUE
19   COMPLAINT ¶5:

20          This Court has subject-matter jurisdiction under 15 U.S.C. § 1681p, which allows any FCRA

21   claim to "be brought in any appropriate United States district court, without regard to the amount in

22   controversy ...." Plaintiffs are bringing claims under the FCRA in this case.

23   ANSWER:

24          Defendants admit that Plaintiffs purport to bring FCRA claims in this action and admit that

25   subject matter jurisdiction is proper in this Court. Defendants deny any remaining allegations in

26   Paragraph 5 of the Amended Complaint.

27

28
                                                        4
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
COMPLAINT ¶6:

        This Court also has subject-matter jurisdiction under 28 U.S.C. § 1331, which gives federal

district courts original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States. Plaintiffs are bringing claims under the FCRA in this case.

ANSWER:

        Defendants admit that Plaintiffs purport to bring FCRA claims in this action and admit that

subject matter jurisdiction is proper in this Court. Defendants deny any remaining allegations in

Paragraph 6 of the Amended Complaint.

COMPLAINT ¶7:

        This Court also has subject-matter jurisdiction under 28 U.S.C. § 1367 for supplemental state-

law claims. Plaintiffs also are bringing supplemental Texas statutory claims under TEX. BUS. & COM.

CODE ANN. §§ 109.001-.007.

ANSWER:

        Defendants admit that Plaintiffs purport to bring a claim under the identified Texas statute and

admit that subject matter jurisdiction is proper in this Court. Defendants deny any remaining allegations

in Paragraph 7 of the Amended Complaint.

COMPLAINT ¶8:

        This Court also has subject-matter jurisdiction under 28 U.S.C. § 1332(a) as there is complete

diversity between the parties and the matter in controversy is more than $75,000.

ANSWER:

       Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 8 of the Amended Complaint. In further response, Defendants deny that they

violated any law and deny that Plaintiffs are entitled to any relief whatsoever.

COMPLAINT ¶9:

       This Court also has subject-matter jurisdiction under 28 U.S.C. § 1332(d)(2) because this is a

class action case where the matter in controversy, exclusive of interest and costs, exceeds $5 million and

a member of a class of plaintiffs is a citizen of a state different from any defendant.

                                                      5
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
ANSWER:

       Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 9 of the Amended Complaint. In further response, Defendants deny that they

violated any law and deny that Plaintiffs are entitled to any relief whatsoever.

COMPLAINT ¶10:

       This Court has general-and specific-personal jurisdiction over the Defendants under California
Code of Civil Procedure § 410.10 because they are residents of California,

ANSWER:

       Defendants admit the allegations in Paragraph 10 of the Amended Complaint.

COMPLAINT ¶11:

       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b) as the Defendants all are from

Sacramento, California.
ANSWER:

       Defendants admit that Confi-Chek, Inc. and Enformion, Inc. are located in Sacramento,

California. Defendants deny the remaining allegations in Paragraph 11 of the Amended Complaint.

                                            III.    PARTIES
COMPLAINT ¶12:

       Plaintiff David Garza is an adult individual and citizen of the State of Texas who resides in

Houston, Texas.

ANSWER:

       Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 12 of the Amended Complaint.
COMPLAINT ¶13:

       Plaintiff Naser Alzer is an adult individual and citizen of the State of Texas who lives in Cedar

Park, Texas.




                                                    6
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2          Defendants are without knowledge or information sufficient to form a belief as to the truth of the

 3   allegations in Paragraph 13 of the Amended Complaint.

 4   COMPLAINT ¶14:

 5          Plaintiff Kimberly Kennedy is an adult individual and citizen of the State of Texas who resides

 6   in Houston, Texas.

 7   ANSWER:

 8          Defendants are without knowledge or information sufficient to form a belief as to the truth of the

 9   allegations in Paragraph 14 of the Amended Complaint.

10   COMPLAINT ¶15:

11          Plaintiff Amandeep Singh is an adult individual and citizen of the State of Texas who lives in

12   San Antonio, Texas.

13   ANSWER:

14          Defendants are without knowledge or information sufficient to form a belief as to the truth of the

15   allegations in Paragraph 15 of the Amended Complaint.

16   COMPLAINT 1[16:

17          Plaintiff Samah Haider is an adult individual and citizen of the State of Texas who lives in

18   Houston, Texas.

19   ANSWER:

20          Defendants are without knowledge or information sufficient to form a belief as to the truth of the

21   allegations in Paragraph 16 of the Amended Complaint.

22   COMPLAINT ¶17:

23          Defendant Confi-Chek, Inc. is a California corporation with its principal place of business in

24   Sacramento, California. Defendant Confi-Chek, Inc. is the parent or holding company for the other

25   named Defendants, and shares office space, customer service, personnel, data acquisition and

26   management both with and across its named subsidiaries. As such, it provides or controls background

27   screening services, decision-making intelligence, public record reports and operates as a consumer

28
                                                        7
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
reporting agency. Defendant and its subsidiaries regularly conduct business in the State of Texas, and it

operates a principal place of business at 1821 Q St. Sacramento, CA 95811-6718, an address shared by

all the subsidiary Defendants as well. Defendant and its subsidiaries are a "consumer credit reporting

agency," as defined by 15 U.S.C. § 1681a(f), regularly engaged in the business of assembling,

evaluating, and dispersing information concerning consumers for the purpose of furnishing "consumer

reports," as defined in 15 U.S.C. § 1681a(d), to third parties. Defendant Confi-Chek, Inc. can be served

with process by serving its agent for the service of process Robert S. Miller at 1821 Q St. Sacramento,

CA 95811-6718, or wherever he may be found.

ANSWER:

           Defendant Confi-Chek, Inc. admits the allegations in the first sentence of Paragraph 17 of the

Amended Complaint. Defendant Confi-Chek, Inc. further admits that the address identified in

Paragraph 17 is Confi-Chek, Inc.'s principal place of business and that service has been effected in this

action. Defendant Confi-Chek, Inc. denies that any other named Defendant is a "subsidiary" of Confi-

Chek, Inc., and therefore denies all such related allegations. Defendant Confi-Chek, Inc. denies all

remaining allegations in Paragraph 17, and specifically denies that it regularly conducts business in

Texas, denies that it is a consumer reporting agency, and denies that it prepares or sells consumer

reports.

COMPLAINT ¶118:

       Defendant Enformion, Inc. is a California corporation with its principal place of business in

Sacramento, California. Defendant provides or controls background screening services, decision-

making intelligence, public record reports and operates as a consumer reporting agency. Defendant

regularly conduct business in the State of Texas, and it operates a principal place of business at 1821 Q

St. Sacramento, CA 95811-6718. Defendant is a "consumer credit reporting agency," as defined by 15

U.S.C. § 1681a(f), and regularly engaged in the business of assembling, evaluating, and dispersing

information concerning consumers for the purpose of furnishing "consumer reports," as defined in 15

U.S.C. § 1681a(d), to third parties. Defendant Enformion, Inc. can be served with process by serving its



                                                     8
              DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                CASE NO. 18-CV-01968-KJM-EFB
agent for the service of process Robert S. Miller at 1821 Q St. Sacramento, CA 95811-6718, or

wherever he may be found.

ANSWER:

       Defendant Enformion, Inc. admits the allegations in the first sentence of Paragraph 18 of the

Amended Complaint. Defendant Enformion, Inc. further admits that service has been effected in this

action. Defendant Enformion, Inc. denies all remaining allegations in Paragraph 18, and specifically

denies that the address identified in Paragraph 18 is Enformion Inc.'s principal place of business, denies

that it regularly conducts business in Texas, denies that it is a consumer reporting agency, and denies

that it prepares or sells consumer reports.

COMPLAINT ¶19:

       Defendants Peoplefinders.com, Enformion, Inc., and Advanced Background Checks are

subsidiary business entities that act as alter egos for Confi-Chek, Inc., and each other, as described

above, and they provide background screening services, decision-making intelligence, public record

reports and operate as consumer reporting agencies. These subsidiary Defendants all operate a principal

place of business at 1821 Q Street Sacramento, CA 95811-6718. The Defendants are "consumer credit

reporting agency," as defined by 15 U.S.C. § 1681a(f) of the Act, regularly engaged in the business of

assembling, evaluating, and dispersing information concerning consumers for the purpose of furnishing

"consumer reports," as defined in § 1681a(d) of the Act, to third parties. Defendants Peoplefinders.com

and Advanced Background Checks, can be served with process by serving Confi-Chek, Inc.'s agent for

the service of process Robert S. Miller at 1821 Q St. Sacramento, CA 95811-6718, or wherever he may

be found.

ANSWER:

       Defendant Confi-Chek, Inc. admits that the address identified in Paragraph 19 of the Amended

Complaint is Confi-Chek, Inc.'s principal place of business and that service has been affected in this

action. Defendant Confi-Chek, Inc. denies that any other named Defendant is a "subsidiary" of Confi-

Chek, Inc., and therefore denies all such related allegations. Defendant Confi-Chek, Inc. denies all




                                                    9
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
remaining allegations in Paragraph 19, and specifically denies that it is a consumer reporting agency,

and denies that it prepares or sells consumer reports.

COMPLAINT ¶20:

       Subject to permission by the Court, Plaintiffs reserve the right to amend this Complaint to

include any additional subsidiaries or affiliates uncovered during discovery in this case, which appears

likely, given the Plaintiffs' pre-filing difficulty in mapping out the Defendants ownership structure,

much less ascertaining whomever else may have purchased, subscribed to, or been given the Confi-

Chek, Inc., inaccurate database as their source of background information.'

ANSWER:

       Defendants admit that Plaintiffs purport to reserve the right to further amend their Amended

Complaint. Defendants deny that Plaintiffs have the right to amend their Complaint to the extent such

purported amendment would be inconsistent with any scheduling order in this case. Defendants admit

that Veromi.net, PublicRecordsNOW.com, and PrivateEye.com have no corporate affiliation with

Defendants. Defendants deny all remaining allegations in Paragraph 20 of the Amended Complaint.

                                  IV.     FACTUAL ALLEGATIONS
COMPLAINT ¶21:

       About one in three Americans has a criminal record of some kind. Eighty-seven percent of

employers, 80 percent of landlords, and 66 percent of colleges screen for criminal records. Background

checking has become an intractable barrier to the fundamental needs of life for huge numbers of people

with criminal records and has become a significant cause of poverty in this country, a phenomenon

known as collateral consequences.



1 For instance, Defendants Veromi.net, PublicRecordsNOW.com, PrivateEye.com, who appeared in
Plaintiffs' Original Complaint have been dropped after repeated representations from opposing counsel
and an affidavit from parent-Defendant, Confi-Chek, Inc., that no corporate affiliation, past or present,
with the named Defendants and these entities exists, and that these former Defendants have never used
Confi-Chek's data as a "white-label" product or service. As all three dropped Defendants surprisingly
listed, as of the date of initial filing, Confi-Chek's corporate headquarters as their privacy contact
location in their respective online Privacy Policies, Plaintiffs certainly reserve the right to amend should
discovery show such relationships did indeed exist (in fact, after suit was filed, two of the three
companies removed Confi-Chek's name from said Privacy Policies).
                                                      10
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
ANSWER:

       Paragraph 21 consists entirely of characterizations relating to background screening and,

therefore, no answer is required. To the extent an answer is required, Defendants are without knowledge

or information sufficient to form a belief as to the truth of the allegations in Paragraph 21 of the

Amended Complaint. In further response, Defendants state that they are not consumer reporting

agencies, do not perform background screening on consumers, and do not prepare or sell consumer

reports.

CO -PLAINT ¶22:

       To alleviate this burden, most states expanded their expungement or sealing laws between 2009

and the present. For instance, Texas passed its own such protective provisions in 2013, which is today

codified in Texas Business and Commerce Code §§ 109.001-.007. These state laws, of course, provide

additional remedies and protections to those found in the federal Fair Credit Reporting Act (15 U.S.C. §

1681 et seq), which has long forbidden the publication and reporting of expunged or sealed records.

Despite the efforts of Congress and various state legislatures, however, the commercial screening

industry's continued publication and reporting of expunged cases threatens to undermine the whole

strategy of broadening expungement as a remedy for the harm of collateral consequences.

ANSWER:

           The first three sentences of Paragraph 22 of the Amended Complaint consist entirely of a

purported summary of the referenced statutes and purported characterization of the law and, therefore,

no answer is required. To the extent an answer is required, Defendants state that the referenced statutes

are the best evidence of their contents and deny any allegations in Paragraph 22 that are inconsistent

with the referenced statutes. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in the final sentence of Paragraph 22. In further response, Defendants

state that they are not consumer reporting agencies, do not perform background screening on consumers,

and do not prepare or sell consumer reports.




                                                     11
               DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                  CASE NO. 18-CV-01968-KJM-EFB
COMPLAINT ¶23:

       Moreover, the proliferation of background check companies, numbering in the hundreds and all

charging subscription or access fees, creates insurmountable logistical and financial obstacles to anyone

wanting to insure his or her expunged criminal record was, in fact, removed from publication by the

universe of online businesses operating in this field. First, someone would need to locate every

reporting site, which is practically impossible and, second, pay to join every site and then negotiate the

removal of any wrongful publication of expunged or sealed records found, on a site-by-site basis. More

difficult still, a number of background reporting companies, such as the Defendants in this case, employ

multiple online "storefronts," each branded with a different name but all using the same employees and

database. By this method, they attempt to confuse clients and avoid any and all regulation by

disclaiming that they are governed by the FCRA at all. Needless to say, but the only reason not to

operate openly as a legitimate, regulated background reporting company is to save the expense and

effort required to provide accurate and legally permissible background information. As a result of this

"Wild West" situation in the background screening industry, expunged records can be, and are, available

for anyone to view for months or even years while, simultaneously, remaining unknown and

undiscoverable to the individuals reported upon.

ANSWER:

       The first two sentences and final sentence of Paragraph 23 of the Amended Complaint consist

entirely of purported characterizations of the background screening industry and, therefore, no answer is

required. To the extent an answer is required, Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations relating to the "background screening

industry" generally or the other allegations in the first two sentences and final sentence of Paragraph 23.

In further response, Defendants state that they are not consumer reporting agencies, do not perform

background screening on consumers, are not members of the "background screening industry" as that

phrase is used in Paragraph 23, and do not prepare or sell consumer reports. Defendants deny all

remaining allegations in Paragraph 23.



                                                    12
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
COMPLAINT ¶24:

        The Defendants operate background investigation websites that allow users to search for

consumers based on several categories, including name, date of birth, and state of residence. Such

reports may contain numerous items of information, including but not limited to age, employer, current

and previous addresses, phone numbers, email addresses, arrest and conviction records, the identity of

relatives, property records, marriage and divorce records, social media accounts, and lawsuit records.

ANSWER:

        Defendant Confi-Chek admits that it operates websites where individual users may review

publicly available information on other individuals. Defendant Enformion, Inc. admits that it operates a

website where users may review publicly available information on individuals. Defendants deny all

remaining allegations in Paragraph 24 of the Amended Complaint, and specifically deny that they

prepare consumer reports on individuals, deny that they are consumer reporting agencies, and deny that

any of their products are used for purposes covered by the FCRA.

COMPLAINT ¶25:

        The Defendants allow consumers nationwide to request, for a fee, a background report on

virtually any person in the United States. In response to a request, the Defendants obtain information

from various sources and assemble it into detailed reports they provide to users. These reports contain

private, sensitive and often erroneous data, including but not limited to residential history, birth dates,

criminal records, tax records, DMV records, professional license records, civil suits, and social media

information.

ANSWER:

       Defendants deny the allegations in Paragraph 25 of the Amended Complaint.

COMPLAINT ¶26:

       The Defendants maintain inadequate policy or procedures to insure they accurately assemble and

provide consumer reports in compliance with the FCRA, especially in the matter of eliminating

expunged, expuncted, or sealed criminal records from their websites and reports.




                                                     13
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2          Defendants deny the allegations in Paragraph 26 of the Amended Complaint because they are

 3   based on the erroneous allegations that Defendants are consumer reporting agencies and prepare and sell

 4   consumer reports. Defendants specifically deny that they "assemble and provide consumer reports"

 5   under the FCRA and deny that they are "consumer reporting agencies" as that term is defined in the

 6   FCRA. Defendants deny all remaining allegations in Paragraph 26 of the Amended Complaint.

 7   COMPLAINT ¶27:

 8          All of the Defendants' terms of service pages expressly disclaim any and all responsibility for

 9   inaccuracies in their respective data bases and reports, including criminal records, by purporting to foist

10   this duty on the government agencies and third-party data providers who create or provide this

11   information to the Defendants.

12   ANSWER:

13          Defendants admit that their Terms of Use inform users of their services that, among other things,

14   they are not consumer reporting agencies and that their services are not subject to the FCRA.

15   Defendants deny the remaining allegations in Paragraph 27 of the Amended Complaint.

16   COMPLAINT ¶28:

17          Instead, the Defendants seek to shield their non-compliant reporting behind a self-serving claim

18   that none of them are consumer reporting agencies, that they do not sell consumer reports, and that they

19   are not subject to the FCRA.

20   ANSWER:

21          Defendants admit that they are not consumer reporting agencies, admit that they do not sell

22   consumer reports, and admit that their services are not subject to the FCRA. Defendants deny the

23   remaining allegations in Paragraph 28 of the Amended Complaint, and specifically deny that they

24   prepare or sell "consumer reports" and deny that they are "consumer reporting agencies" as those terms

25   are defined in the FCRA

26

27

28
                                                        14
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT ¶129:

 2           But what the Defendants really provide is highly sensitive personal, legal and financial

 3   information regarding individuals. The information is the same information that is provided in

 4   consumer reports by recognized consumer reporting agencies and the information in the Defendants'

 5   reports are compiled using the same data sources as the major consumer reporting agencies reports.

 6   ANSWER:

 7          Defendants deny the allegations in Paragraph 29 of the Amended Complaint, and specifically

 8   deny that they prepare or sell "consumer reports" and deny that they are "consumer reporting agencies"

 9   as those terms are defined in the FCRA.

10   COMPLAINT ¶30:

11          Moreover, the Defendants' customers are in no way prevented from using these reports for the

12   same purposes as users of other consumer reports - to make decisions regarding employment, housing,

13   and credit worthiness, among other things. Worse still, Defendants have created a situation where

14   FCRA violations inevitably occur.

15   ANSWER:

16          Defendants deny the allegations in Paragraph 30 of the Amended Complaint.

17   COMPLAINT ¶31:

18          Confi-Chek, Inc., through Enformion and the other subsidiaries who directly link to Enformion,

19   unabashedly markets its background reports to the very industries of greatest concern to the FCRA.

20   Enformion's home page includes as its first drop-down menu "Industries" that when clicked includes a

21   who's who of FCRA governed actors: "Collections, Government, Legal Professionals, Licensed

22   Investigators, Corporate, Healthcare, Insurance, Law Enforcement, and Real Estate."

23   ANSWER:

24          Defendant Enformion, Inc. admits that the industries identified in the second sentence of

25   Paragraph 31 of the Amended Complaint are identified on Enformion, Inc.'s website. Defendants deny

26   all remaining allegations in Paragraph 31, and specifically deny that Enformion, Inc. is a "subsidiary" of

27

28
                                                        15
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                   CASE NO. 18-CV-01968-KJM-EFB
Confi-Chek, Inc., deny that they market for any FCRA-covered purpose, deny that they are consumer

reporting agencies, and deny that they prepare or sell consumer reports.

COMPLAINT ¶32:

       For the reasons above, and at all times pertinent hereto, the Defendants were consumer reporting

agencies ("CRA"), defined by section 1681a(f) of the FCRA as follows: "The term "consumer reporting

agency" means any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly

engages in whole or in part in the practice of assembling or evaluating consumer credit information or

other information on consumers for the purpose of furnishing consumer reports to third parties, and

which uses any means or facility of interstate commerce for the purpose of preparing or furnishing

consumer."

ANSWER:

       Defendants admit that the language quoted in Paragraph 32 of the Amended Complaint is a

partial quotation of the cited statute. Defendants deny all remaining allegations in Paragraph 32, and

specifically deny that they are "consumer reporting agencies" under the FCRA.

COMPLAINT ¶33:

       The Defendants obtain distilled and incomplete public record information, including criminal

record history, from third party databases and courthouses and maintain such data in consumer files that

they create and assemble. As a CRA, the Defendants are also required to follow reasonable procedures

to assure maximum possible accuracy of the information concerning the individual about whom the

report relates, per 15 U.S.C. § 1681e(b).

ANSWER:

       Defendants deny the allegations in Paragraph 33 of the Amended Complaint.

COMPLAINT ¶3-I:

       The Defendants do not, however, maintain strict procedures designed to ensure that such

information is complete and up to date, nor do they utilize reasonable procedures designed to assure

maximum possible accuracy. Based upon a common policy and practice, the Defendants regularly and




                                                  16
             DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                CASE NO. 18-CV-01968-KJM-EFB
 1   illegally publish and report criminal records that have been expunged, expuncted or sealed by court

 2   order.

 3   ANSWER:

 4            Defendants deny the allegations in the first sentence of Paragraph 34 of the Amended Complaint

 5   because they are based on the erroneous allegations that Defendants are consumer reporting agencies.

 6   Defendants deny all remaining allegations in Paragraph 34.

 7   COMPLAINT ¶35:

 8            For example, the three named Class Representatives come from a group of over a dozen Texas

 9   clients of a single expungement service alone. In each case, Defendants' published database included

10   expunged or expuncted criminal records many months past the date that Defendants were provided legal

11   notice to remove the impermissible and inaccurate information. It seems inevitable that there will be

12   hundreds if not thousands more whose rights were similarly ignored.

13   ANSWER:

14            Defendants are without knowledge or information sufficient to form a belief as to the truth of the

15   allegations in the first sentence of Paragraph 35 of the Amended Complaint. Defendants deny the

16   remaining allegations in Paragraph 35.

17   COMPLAINT ¶36:

18            The Defendants' practices not only violate the FCRA as a matter of law, the practices exact

19   serious consequences on consumer job applicants and interstate commerce. Consumers who have

20   attempted to obtain the deletion of negative background history are prejudiced in their ability to

21   adequately determine whether the information is being accurately published or reported.

22   ANSWER:

23            Defendants deny the allegations in Paragraph 36 of the Amended Complaint.

24   COMPLAINT ¶37:

25            Despite their duties to maintain strict procedures to assure that criminal record information is

26   complete and up to date, and to utilize procedures designed to assure maximum possible accuracy of the

27   criminal record information that they publish and/or sell to the public, the Defendants have nonetheless

28
                                                          17
                  DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                     CASE NO. 18-CV-01968-KJM-EFB
 1   deliberately, willfully, intentionally, recklessly and negligently adopted a policy and practice that

 2   disregards these duties, in violation of the FCRA.

 3   ANSWER:

 4          Defendants deny the allegations in Paragraph 37 of the Amended Complaint.

 5   COMPLAINT ¶38:

 6          Finally, Defendants also fail to provide notice to consumers at the time they sell reports as

 7   required by the FCRA. They do not provide consumers with a disclosure of all the information in their

 8   files that pertains to the consumer or the sources of this information upon request, as required by the

 9   FCRA. They do not provide consumers with a free annual disclosure under the FCRA, which shall

10   consist of "all information in the consumers file at the time of the request." Quite the opposite is true:

11   Defendants willfully violate the FCRA by making misrepresentations to convince consumers who visit

12   their site or contact them that they do not sell consumer reports and are not governed or regulated by the

13   FCRA as a consumer reporting agency or in any other respect.

14   ANSWER:

15          Defendants deny the allegations in Paragraph 38 of the Amended Complaint because they are

16   based on the erroneous allegation that Defendants are consumer reporting agencies. Defendants

17   specifically deny that they are consumer reporting agencies. Defendants deny all remaining allegations

18   in Paragraph 38.

19   COMPLAINT ¶39:

20          Defendants seek to avoid their FCRA obligations to gain a competitive advantage over reputable

21   consumer reporting agencies who go to the time and expense of complying with the law, which directly

22   impacts interstate commerce.

23   ANSWER:

24          Defendants deny the allegations in Paragraph 39 of the Amended Complaint.

25

26

27

28
                                                          18
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT ¶40:

 2           Based on the same facts that triggered the FCRA compliance requirements above, the

 3   Defendants also fall squarely within the ambit of Chapter 109 of the Texas Business and Commerce

 4   Code.

 5   ANSWER:

 6           Defendants deny the allegations of Paragraph 40 of the Amended Complaint.

 7   COMPLAINT

 8           In Texas, when an order of expunction is final, "the release, maintenance, dissemination, or use

 9   of the expunged records for any purpose is prohibited," and "the person arrested may deny the

10   occurrence of the arrest and the existence of the expunction order." TEX. CODE CRIM. PROC. art. 55.03.

11   ANSWER:

12           Paragraph 41 of the Amended Complaint consists entirely of a partial quotation of the cited

13   statute and, therefore, no answer is required. To the extent an answer is required, Defendant denies the

14   allegations in Paragraph 41 to the extent they are inconsistent with the cited statute.

15   COMPLAINT ¶42:

16           Chapter 109 of the Texas Business and Commerce Code governs business entities that are

17   engaged in publication of certain criminal record information. Tex. Bus. & Comm. Code §§ 109.001-

18   .007. Chapter 109 applies to a business entity that "publishes" criminal record information and that

19   charges "a fee or other consideration to correct or modify criminal record information." TEx. Bus. &

20   COMM. CODE § 109.002(a)(1).

21   ANSWER:

22           Paragraph 42 of the Amended Complaint consists entirely of a partial quotation and

23   characterization of the cited statute and, therefore, no answer is required. To the extent an answer is

24   required, Defendants deny the allegations in Paragraph 42 to the extent they are inconsistent with the

25   cited statute.

26

27

28
                                                  19
                  DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                     CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT ¶43:

 2           By posting the information on their websites, the Defendants made Plaintiffs' criminal record

 3   information available for inspection by anyone with access to the website; thus, "publishing" such

 4   records under Texas law, which defines "publishing" very broadly, requiring only that a background

 5   investigation website or company "communicate or make information available to another person in

 6   writing or by means of telecommunications and includes communicating information on a computer

 7   bulletin board or similar system." TEX. Bus. & COMM. CODE § 109.001(4).

 8   ANSWER:

 9           Paragraph 43 of the Amended Complaint consists entirely of legal conclusions and, therefore, no

10   answer is required. To the extent an answer is required, Defendants deny the allegations in Paragraph

11   43, and specifically deny that they violated the Texas Business and Commerce Code or any other law.

12   COMPLAINT ¶44:

13           By charging, for example, $29.95 for a single report or $19.95 per month for a subscription (and

14   these prices vary between the Defendants depending on special offers, etc.) - and by making these fees

15   or consideration mandatory for anyone wanting to access their own personal criminal records as part of

16   the correction or modification process - the Defendants charge "a fee or other consideration to correct or

17   modify criminal record information" under Texas law.

18   ANSWER:

19           Paragraph 44 of the Amended Complaint consists entirely of a legal conclusion and, therefore,

20   no answer is required. To the extent an answer is required, Defendants deny the allegations in

21   Paragraph 44.

22   COMPLAINT 545:

23          Moreover, the Defendants' websites all contain a trap that ironically also constitutes "other

24   consideration" under the law. Before anyone may pay for and create an account with the Defendants to

25   ascertain whether or not their expunged or sealed records are being unlawfully published, they must

26   agree to waive any right to pursue a trial by jury or class action. Foregoing these valuable rights also

27   constitutes a form of consideration in this case.

28
                                                 20
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2           Paragraph 45 of the Amended Complaint consists entirely of legal conclusions and, therefore, no

 3   answer is required. To the extent an answer is required, Defendants deny the allegations in Paragraph

 4   45.

 5   COMPLAINT ¶46:

 6           Next, a business entity may not publish criminal records if it has knowledge or has received

 7   notice that an order of expunction has been issued under article 55.03 Texas Code of Criminal

 8   Procedure. The Defendants received notice of expunction for each Plaintiff from both the Texas

 9   Department of Public Safety and from Plaintiffs themselves.

10   ANSWER:

11           Paragraph 46 of the Amended Complaint consists entirely of legal conclusions and, therefore, no

12   answer is required. To the extent an answer is required, Defendants deny the allegations in Paragraph

13   46.

14   COMPLAINT ¶47:

15           A business entity that publishes information in violation of section 109.005 is liable to the

16   individual who is the subject'of the information in an amount not to exceed $500 for each separate

17   violation, and in the case of a continuing violation, an amount not to exceed $500 for each subsequent

18   day on which the violation occurs. An individual who prevails in an action under section 109.005 is also

19   entitled to recover court costs and reasonable attorney's fees. TEx. Bus. & COMM. CODE § 109.005(d).

20   ANSWER:

21           Paragraph 47 of the Amended Complaint consists entirely of a purported summary and

22   characterization of the damages available under the cited statute and, therefore, no answer is required.

23   To the extent an answer is required, Defendants deny the allegations in Paragraph 47 to the extent they

24   are inconsistent with the cited statute. Defendants deny all remaining allegations in Paragraph 47, and

25   specifically deny that Plaintiffs or their counsel are entitled to any relief whatsoever.

26

27

28
                                                          21
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
COMPLAINT ¶48:

        The Representative Plaintiffs share nearly identical underlying damages in this case. Much like

the vast majority of Americans employ a criminal defense attorney to handle an expungement, for

approximately $500 each, Plaintiffs all hired the same online expungement assistance service to expunge

certain criminal records related to past offenses qualifying for expungement or sealing under Texas law.

In each case, Plaintiffs - much like anyone nationwide seeking to expunge, expunct, or seal criminal

records in an American court or tribunal - also paid several hundred dollars in court costs, fees, and

related expenses to successfully expunge or seal their records and received an Expungement Order from

state court.

ANSWER:

        Defendants deny the allegations in the first sentence of Paragraph 48 of the Amended Complaint.

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in the second and third sentences of Paragraph 48.

COMPLAINT ¶49:

        Similarly, Plaintiffs all paid an additional $100 to personally notify the universe of background

check companies, including Defendants, that they must remove the expunged, expuncted or sealed

records from their database. In other words, all Plaintiffs suffered similar, if not identical, economic

damages when the Defendants both deprived them of the benefit of what they paid to obtain and what

they paid to make sure the Defendants were aware of their duty under law.

ANSWER:

        Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of Paragraph 49 of the Amended Complaint. Defendants deny the

remaining allegations in Paragraph 49.

COMPLAINT ¶50:

        Next, copies of the Plaintiffs' Expungement Orders were served on appropriate state agencies

and law enforcement offices who promptly removed and expunged all records and related files from



                                                    22
               DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                  CASE NO. 18-CV-01968-KJM-EFB
state-run databases. These expunged Texas criminal charges were eliminated from the Texas

Department of Public Safety database that was provided to bulk purchasers, including the Defendants.

ANSWER:

        Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of Paragraph 50 of the Amended Complaint. In further response,

Defendants state that the referenced documents are the best evidence of their contents and denies any

allegations in Paragraph 50 that are inconsistent with the referenced documents.

COMPLAINT ¶51:

        According to the Texas DPS website, the Defendants have not purchased a new criminal history

database since September 6, 2010, although they continue to pay to receive the monthly files containing

all of the expunction and nondisclosures granted each month in Texas. By regularly purchasing this

database a company can ensure they stay in compliance because the Texas DPS removes all criminal

records that have been sealed or expunged when providing the criminal records database. Almost all

other background reporting company on the Texas DPS purchaser list bought updated data sets in 2018

and none are anywhere near eight years out-of-date, like the Defendants.

ANSWER:

        Defendants deny the allegations in the first sentence of Paragraph 51 of the Amended Complaint,

and specifically deny that they are "out-of-date." Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 51.

COMPLAINT ¶52:

        Moreover, Texas DPS records show that the Defendants did receive proper notice from Texas

DPS that Plaintiffs' relevant criminal records had been expunged and requiring the Defendants to cease

any and all publication of those records.

ANSWER:

        Defendants are without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 52 of the Amended Complaint.



                                                     23
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                               CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT X153:

 2           Likewise, Plaintiffs, through their expungement assistance service, provided proper notice to

 3   over a hundred commercial background reporting services, including the Defendants. The online

 4   mailing service used on behalf of Plaintiffs shows receipt of this notice by one or more of the

 5   Defendants.

 6   ANSWER:

 7          Defendants are without knowledge or information sufficient to form a belief as to the truth of the

 8   allegations in Paragraph 53 of the Amended Complaint.

 9   COMPLAINT ¶54:

10          Despite the repeated efforts of both the Plaintiffs and the State of Texas, however, the expunged

11   criminal records for each and every Plaintiff, and approximately a dozen other clients of expungement

12   service, continue to be published and available to the public on the Defendants' websites, at least as of

13   the filing date for this Original Complaint. Evidence of these violations was gathered independently of

14   the Plaintiffs and other clients by their third-party expungement service provider who had become

15   concerned that Defendants were simply ignoring the legal notices they received. This third-party simply

16   subscribed to the Defendants' website and reviewed its clients' published reports for a fee.

17   ANSWER:

18          Defendants deny the allegations in the first sentence of Paragraph 54 of the Amended Complaint.

19   Defendants are without knowledge or information sufficient to form a belief as to the truth of the

20   allegations in Paragraph 54.

21   COMPLAINT ¶55:

22          As for the removal from public view of the expunged charges from state-run databases, any

23   preparer of a background check that maintained strict procedures designed to insure complete and up to

24   date information would have been aware that it was no longer appropriate to report the expunged

25   charges. Frankly, even a preparer using less than strict procedures would have caught these publication

26   and reporting problems, but the Defendants clearly were not and are not even doing minimal verification

27   or record cleanup.

28
                                                        24
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2           Defendants deny the allegations in Paragraph 55 of the Amended Complaint because they are

 3   based on the erroneous allegations that Defendants are consumer reporting agencies and prepare and sell

 4   consumer reports. Defendants are without knowledge or information sufficient to form a belief as to

 5   what procedures a consumer reporting agency should follow. Defendants deny all remaining allegations

 6   in Paragraph 55 of the Amended Complaint.

 7   COMPLAINT ¶56:

 8           Thus, the Defendants published and possibly reported Plaintiffs' expunged criminal records long

 9   after they had been hidden from public view and then eliminated from relevant state-run databases.

10   Clearly, the Defendants failed or refused to search for updated public record information on Plaintiffs'

11   expunged criminal charges or employ other best practices to avoid publication of erroneous consumer

12   data.

13   ANSWER:

14           Defendants deny the allegations in Paragraph 56 of the Amended Complaint.

15   COMPLAINT ¶57:

16           At all times pertinent hereto, the Defendants were acting by and through their agents, servants

17   and/or employees who were acting within the course and scope of their agency or employment, and

18   under the direct supervision and control of the Defendants herein.

19   ANSWER:

20           Paragraph 57 consists entirely of legal conclusions and, therefore, no answer is required. To the

21   extent answer is required, Defendants admit that they perform services through their employees and

22   contractors. Defendants deny the remaining allegations in Paragraph 57, and specifically deny that they

23   or their employees or contractors violated any law.

24   COMPLAINT ¶58:

25           At all times pertinent hereto, the conduct of the Defendants, as well as that of their agents,

26   servants and/or employees, was intentional, willful, reckless, and in grossly negligent disregard for

27   federal and state laws and the rights of the Plaintiffs herein. The Defendants knowingly carry out a

28
                                                         25
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
business practice of publishing and reporting criminal record information that is not current or up to

date, and without assuring that such information has not been expunged or had its status changed. There

is no reading or interpretation of section 1681e(b) of the FCRA, Chapter 109 of the Texas Business and

Commerce Code, or any provision for that matter, which would justify, sanction, excuse or condone

such a practice.

ANSWER:

       Defendants deny the allegations in Paragraph 58 of the Amended Complaint.

                              V.      CLASS ACTION ALLEGATIONS
COMPLAINT ¶59:

       Plaintiffs bring this action individually and as a class action for the Defendants' violations of

sections 1681(e)(b) of the FCRA and of Chapter 109 of the Texas Business and Commerce Code,

pursuant to Rules 23(a) and 23(b) of the Federal Rules of Civil Procedure, on behalf of the following

Classes:

       I.      For all Defendants, except Enformion, the class should exclude any person who

agreed to any Defendant's Terms and Conditions, such that they agreed to arbitrate disputes with

the Defendants and/or waived future participation in any class action:

       i)      FCRA CLASS: All natural persons residing in the United States whose

               expunged, expuncted, or sealed criminal records were published after the

               Defendants received notice that they were so expunged, expuncted or sealed

               within 2 years of the filing of this complaint; and,

       ii)     TEXAS BUSINESS and COMMERCE CODE CLASS: All natural persons

               who received an expunction from a Texas court or whose criminal records were

               sealed by a Texas court and whose expunged, expuncted, or sealed criminal

               records were published after the Defendants received notice that they were so

               expunged, expuncted, or sealed within 4 years of the filing of this complaint.




                                                    26
             DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                CASE NO. 18-CV-01968-KJM-EFB
        II.     For Defendant Enformion, only government or business entities may register on its

website, so individual person cannot have agreed to arbitrate disputes with Enformion and/or

waived the right to participate in the following classes:

        i)      FCRA CLASS: All natural persons residing in the United States whose

                expunged, expuncted, or sealed criminal records were published after the

                Defendants received notice that they were so expunged, expuncted or sealed

                within 2 years of the filing of this complaint; and,

        ii)     TEXAS BUSINESS and COMMERCE CODE CLASS: All natural persons

                who received an expunction from a Texas court or whose criminal records were

                sealed by a Texas court and whose expunged, expuncted, or sealed criminal

                records were published after the Defendants received notice that they were so

                expunged, expuncted, or sealed within 4 years of the filing of this complaint.

ANSWER:

        Defendants admit that Plaintiffs purport to bring class claims against Defendants on behalf of the

purported classes identified in Paragraph 59 of the Amended Complaint. Defendants deny all remaining

allegations in Paragraph 59, deny that they are consumer reporting agencies, deny that they prepare

consumer reports, deny that they violated the FCRA or Texas Business and Commercial Code, and deny

that class treatment is appropriate in this action.

COMPLAINT ¶60:

        Each Class is so numerous that joinder of all members is impracticable. Although the precise

number of Class members is known only to the Defendants, Plaintiffs aver upon information and belief

that each Class numbers in the thousands. The Defendants publish and sell standardized criminal history

record information to thousands of individuals and businesses throughout the country.

ANSWER:

        Defendants deny the allegations in Paragraph 60 of the Amended Complaint and further state

that class treatment is not appropriate in this action, that they are not consumer reporting agencies and

that they do not sell or prepare consumer reports.

                                                      27
              DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                 CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT ¶61:

 2           There are questions of law and fact common to the Classes that predominate over any questions

 3   affecting only individual Class members. The principal questions include (a) whether the Defendants,

 4   by employing a policy and practice of publishing and disclosing expunged criminal record histories,

 5   willfully and negligently violated FCRA section 1681e(b) by failing to follow reasonable procedures to

 6   assure maximum possible accuracy of the information concerning the individual about whom the report

 7   relates; and (b) whether the Defendants violated Chapter 109 of the Texas Business and Commerce

 8   Code for the same reasons.

 9   ANSWER:

10           Defendants deny the allegations in Paragraph 61 of the Amended Complaint and further state

11   that class treatment is not appropriate in this action, that they are not consumer reporting agencies and

12   that they do not sell or prepare consumer reports.

13   COMPLAINT Mr62:

14           Plaintiffs' claims are typical of the claims of each Class, which all arise from the same operative

15   facts and are based on the same legal theories.

16   ANSWER:

17           Defendants deny the allegations in Paragraph 62 of the Amended Complaint and further state

18   that class treatment is not appropriate in this action.

19   COMPLAINT ¶63:

20           Plaintiffs will fairly and adequately protect the interests of each Class. Plaintiffs are committed

21   to vigorously litigating this matter. Plaintiffs have secured counsel experienced in handling consumer

22   class actions. Neither Plaintiffs nor their counsel have any interests which might cause them not to

23   vigorously pursue this claim.

24   ANSWER:

25          Defendants deny the allegations in Paragraph 63 of the Amended Complaint and further state

26   that class treatment is not appropriate in this action.

27

28
                                                          28
                 DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                    CASE NO. 18-CV-01968-KJM-EFB
 1   COMPLAINT ¶64:

 2             This action should be maintained as a class action because the prosecution of separate actions by

 3   individual members of the Classes would create a risk of inconsistent or varying adjudications with

 4   respect to individual members which would establish incompatible standards of conduct for the parties

 5   opposing the Classes, as well as a risk of adjudications with respect to individual members which would

 6   as a practical matter be dispositive of the interests of other members not parties to the adjudications or

 7   substantially impair or impede their ability to protect their interests.

 8   ANSWER:

 9             Defendants deny the allegations in Paragraph 64 of the Amended Complaint and further state

10   that class treatment is not appropriate in this action.

11   COMPLAINT ¶65:

12             A class action is a superior method for the fair and efficient adjudication of this controversy.

13   The interest of Class members in individually controlling the prosecution of separate claims against

14   Defendant is small as each cause of action is subject to a statutory damages cap and there is no reason to

15   award different amounts per day among the Plaintiffs of those statutory damages that accrue daily.

16   Management of the Class claims is likely to present significantly fewer difficulties than those presented

17   in many individual claims. The identities of the Class members may be obtained from the Defendants'

18   records.

19   ANSWER:

20             Defendants deny the allegations in Paragraph 65 of the Amended Complaint and further state

21   that class treatment is not appropriate in this action.

22                                           VI.    CAUSES OF ACTION
23             COUNT ONE - FCRA § 1681e(b)

24   COMPLAINT ¶66:

25             Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at length

26   herein.

27

28
                                                           29
                   DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                      CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2           Defendants incorporate their answers to Paragraphs 1 through 65 of the Amended Complaint as

 3   though fully set forth herein.

 4   COMPLAINT ¶67:

 5           Pursuant to sections 1681n and 1681o, each of the Defendants is liable for negligently and/or

 6   willfully violating the FCRA by failing to follow reasonable procedures to assure maximum possible

 7   accuracy of the information concerning the individual about whom a consumer report relates, in

 8   violation of section 1681e(b).

 9   ANSWER:

10          Defendants deny the allegations in Paragraph 67 of the Amended Complaint.

11   COMPLAINT ¶68:

12          As a result of Defendants' conduct Plaintiffs suffered actual damages in the form of out of

13   pocket loss in the funds paid to complete the expungement, expunction, or sealing of criminal records

14   process only to have Defendants continue to report obsolete and impermissible criminal information

15   about them.

16   ANSWER:

17          Defendants deny the allegations in Paragraph 68 of the Amended Complaint.

18   COMPLAINT ¶69:

19          Plaintiffs seek actual, statutory and punitive damages in addition to their costs and attorney fees

20   pursuant to 15 U.S.C. §1681n.

21   ANSWER:

22          Defendants admit that Plaintiffs purport to seek the relief identified in Paragraph 69 of the

23   Amended Complaint. Defendants deny the remaining allegations in Paragraph 69 of the Amended

24   Complaint, and specifically deny that Plaintiffs are entitled to any relief whatsoever.

25

26

27

28
                                                        30
                   DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                      CASE NO. 18-CV-01968-KJM-EFB
          COUNT TWO - TEX. BUS. & COM. CODE ANN. §§ 109.001-.007

COMI'LAINT ¶70:

          Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at length

herein.

ANSWER:

          Defendants incorporate their answers to Paragraphs 1 through 69 of the Amended Complaint as

though fully set forth herein.

COMPLAINT ¶71:

          Pursuant to sections 109.001-.007, each of the Defendants are liable for failing to remove

Plaintiffs' expunged criminal records from their websites and reports after being provided notice.

ANSWER:

          Defendants deny the allegations in Paragraph 71 of the Amended Complaint.

COMPLAINT ¶72:

          The Plaintiffs are entitled to a penalty of up to $500 for each separate violation. Each of the

Defendants has engaged, and is engaging, in a continuing violation, so a separate penalty of up to $500

per violation is owed for each day on which the violation occurred TEx. Bus. & COMM. CODE §

109.005(b).

ANSWER:

          Defendants deny the allegations in Paragraph 72 of the Amended Complaint.

COMPLAINT ¶73:

          The Plaintiffs are entitled to their attorneys' fees and costs related to their claim for penalties

under Texas Business and Commerce Code Chapter 109. TEx. Bus. & COMM. CODE § 109.005(d).

ANSWER:

          Defendants deny the allegations in Paragraph 73 of the Amended Complaint.




                                              31
              DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                 CASE NO. 18-CV-01968-KJM-EFB
 1             COUNT THREE - INJUNCTIVE RELIEF UNDER TEXAS LAW

 2   COMPLAINT ¶74:

 3             Plaintiffs incorporate the foregoing paragraphs as though the same were set forth at length

 4   herein.

 5   ANSWER:

 6             Defendants incorporate their answers to Paragraphs 1 through 73 of the Amended Complaint as

 7   though fully set forth herein.

 8   COMPLAINT ¶75:

 9             The Plaintiffs request that the Court enter a temporary and permanent injunction ordering the

10   Defendants to comply with Texas Business and Commerce Code Chapter 109 by (1) immediately

11   removing all information regarding any criminal record information related to the Plaintiffs or any class

12   members that has been expunged by a Texas court from their databases, and (2) not publishing any

13   criminal record information that has been expunged by a Texas court. TEx. Bus. & COMM. CODE §

14   109.005(c) ("In an action brought under this section, the court may grant injunctive relief to prevent or

15   restrain a violation of this section.").

16   ANSWER:

17             Defendants admit that Plaintiffs purport to seek an order of injunctive relief from the Court.

18   Defendants deny all remaining allegations in Paragraph 75 of the Amended Complaint, and specifically

19   deny that Plaintiffs are entitled to any injunctive relief.

20   COMPLAINT ¶76:

21             The Plaintiffs are entitled to their attorneys' fees and costs related to seeking and obtaining

22   injunctive relief. TEX. Bus. & COMM. CODE § 109.005(d).

23   ANSWER:

24             Defendants deny the allegations in Paragraph 76 of the Amended Complaint.

25                                          VII.    JURY TRIAL DEMAND
26   COMPLAINT ¶77:

27             Plaintiffs demand trial by jury on all issues so triable.

28
                                                            32
                   DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                      CASE NO. 18-CV-01968-KJM-EFB
 1   ANSWER:

 2           Defendants admit that Plaintiffs purport to demand a trial by jury. Defendants deny all

 3   remaining allegations in Paragraph 77 of the Amended Complaint, and specifically deny that Plaintiffs

 4   are entitled to a trial by jury.

 5                                          VIII. PRAYER FOR RELIEF
 6   COMPLAINT ¶78:

 7           WHEREFORE, Plaintiffs seek relief against the Defendants as follows:

 8           (a)    That an order be entered certifying the proposed Classes under Rule 23 of the Federal
             Rules of Civil Procedure and appointing Plaintiffs and their counsel to represent the Classes;
 9
             (b)     That judgment be entered against the Defendants for statutory damages in the amount of
10           not less than $100 and not more than $1,000 per violation per Class member, pursuant to 15
             U.S.C. § 1681n(a);
11
             (c)    That judgment be entered against the Defendants for punitive damages pursuant to 15
12           U.S.C. § 1681n(a)(2);
13           (d)    That judgement be entered against the Defendants for statutory damages in the amount of
             not more than $500 per violation per Class member and, in the case of a continuing violation, an
14           amount not to exceed $500 for each subsequent day on which such violation(s) occurred,
             pursuant to Chapter 109 of the Texas Business and Commerce Code;
15
             (e)     That the Court enter a temporary injunction, and on final judgment a permanent
16           injunction, prohibiting the Defendants from publishing criminal record information that has been
             expunged by a Texas court;
17
             (f)   That judgment be entered in favor of Plaintiffs for actual damages related to obtaining the
18           expungement, expunction or sealing of criminal records;
19           (g)    That the Court award costs and reasonable attorney's fees pursuant to 15 U.S.C. §1681n
             and §1681o; and
20
             (h)     That the Court grant such other and further relief as may be just and proper.
21
     ANSWER:
22
             Defendants deny that Plaintiffs are entitled to any of the relief requested in the Prayer for Relief.
23
                                        AFFIRMATIVE AND ADDITIONAL DEFENSES
24
             Defendants assert the following defenses without assuming any burden of production or proof,
25
     except as required by applicable law with respect to the particular defense asserted. Defendants reserve
26
     the right to plead any additional affirmative or other defenses as they become known or available during
27
     the pendency of this action.
28
                                                         33
                   DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                     CASE NO. 18-CV-01968-KJM-EFB
                                            FIRST DEFENSE

        Plaintiffs' claims and/or the putative class members' claims are barred in whole or in part to the

extent they occurred and/or accrued outside of the applicable statutes of limitations.

                                          SECOND DEFENSE
        To the extent that Plaintiffs and/or putative class members have failed to mitigate their alleged

damages, Plaintiffs and/or the putative class members' claims for relief are barred.

                                           THIRD DEFENSE

        To the extent Plaintiffs' purported classes include individuals who suffered no concrete harm,

such individuals lack standing to bring suit against Defendants.

                                          FOURTH DEFENSE
       Any damages sustained by Plaintiffs and/or putative class members were not proximately caused

by Defendants.

                                            FIFTH DEFENSE

        Plaintiffs and/or putative class members are not entitled to punitive damages because Defendants
made good faith efforts to comply with all applicable laws.

                                            SIXTH DEFENSE

       Defendants are not consumer reporting agencies as defined under the law.

                                         SEVENTH DEFENSE

       Defendants do not sell or prepare consumer reports.

                                          EIGHTH DEFENSE

        Plaintiffs and/or putative class members may not bring their claims in this Court to the extent

they agreed to arbitrate their claims.
                                           NINTH DEFENSE

       This Court is not the proper venue as to the claims belonging to some or all members of the

putative class defined in Plaintiff's Complaint.




                                                   34
            DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                              CASE NO. 18-CV-01968-KJM-EFB
 1                                               TENTH DEFENSE

 2            Plaintiffs and/or putative class members may not represent or participate in a class action to the

 3   extent they agreed to waive any right to a class action.

 4                                         RESERVATION OF RIGHTS

 5            Defendants' investigation is ongoing and discovery in this action has not commenced.

 6   Defendants reserve their right to raise additional defenses as may be discovered or become apparent

 7   during the course of these proceedings.

 8

 9

10

11   DATED: November 19, 2018                    Respectfully submitted,

12                                               SEYFARTH SHAW LLP

13                                               By:/s/ Selyn Hong
                                                     Selyn Hong
14                                                   Christopher Truxler
                                                     Pamela Q. Devata (admitted pro hac vice)
15                                                   John W. Drury (pro hac vice application
                                                     forthcoming)
16                                               Attorneys for Defendants
     52024656v.1
17

18

19

20

21

22

23

24

25

26

27

28
                                                         35
                   DEFENDANTS' ANSWER TO PLAINTIFFS' AMENDED CLASS ACTION COMPLAINT
                                      CASE NO. 18-CV-01968-KJM-EFB
